Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,706,667 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “ responsive to the requested amount of funds being approved from a gaming establishment account server, cause a display, by a display device, of an amount of gaming table chips to be provided to the identified player, wherein the amount of gaming table chips corresponds to the amount of funds.… ; and “responsive to the first amount of funds being approved by a gaming establishment account server, cause a display, by a display device, of a first amount of gaming table chips to be provided to the identified player, wherein the first amount of gaming table chips corresponds to the first amount of funds, and responsive to a redemption of a second amount of gaming table chips provided by the identified player, communicate data which results in the gaming establishment account server modifying the gaming establishment account based on a second amount of funds corresponding to the redeemed second amount of gaming table chips.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Application Number: 16/920,922
Patent Number: 10,706,667 B1
 A gaming table component comprising:
 A gaming table component comprising:
a gaming table component processor; and
a gaming table component processor; and

a gaming table component memory device that stores a plurality of instructions, which when executed by the gaming table component processor, cause the gaming table component processor to:
receive data associated with a first amount of funds requested to be withdrawn from a gaming establishment account of an identified player,
receive data associated with an amount of funds determined to be withdrawn from a gaming establishment account, and an identified player, and
responsive to the first amount of funds being approved by a gaming establishment account server, cause a display, by a display device, of a first amount of gaming table chips to be provided to the identified player, wherein the first amount of gaming table chips corresponds to the first amount of funds, and
responsive to the requested amount of funds being approved from a gaming establishment account server, cause a display, by a display device, of an amount of gaming table chips to be provided to the identified player, wherein the amount of gaming table chips corresponds to the amount of funds.
responsive to a redemption of a second amount of gaming table chips provided by the identified player, communicate data which results in the gaming establishment account server modifying the gaming establishment account based on a second amount of funds corresponding to the redeemed second amount of gaming table chips.





Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale




/Ronald Laneau/
Primary Examiner, Art Unit 3715